Citation Nr: 0202102	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  99-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a disorder manifested 
by chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from December 1988 to September 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which, in pertinent part, 
denied a claim of entitlement to service connection for a 
disorder manifested by chest pain.  In June 1999, the veteran 
timely disagreed with the January 1999 decision.  Following 
issuance of a statement of the case (SOC), the veteran 
submitted a timely substantive appeal in October 1999.  In 
December 2000, the Board remanded the claim for 
readjudication under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The claim 
returns to the Board following additional development.


FINDINGS OF FACT

1.  Service medical records reflect that the veteran was 
treated for a disorder manifested by chest pain, and 
diagnosed as esophagitis, esophageal spasm, or 
gastroesophageal reflux disease (GERD), in service.
 
2.  There is lay evidence of continuity of symptoms since 
service, and there is a current medical diagnosis of probable 
GERD. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran incurred GERD, claimed as a disorder manifested by 
chest pain, in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the chest pain he is currently 
experiencing is like the chest pain he had in service.  He 
further contends that, since this pain was first manifested 
in service, he is entitled to service connection for the 
disorder manifested by chest pain. 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. § 
1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Each disorder for which a veteran seeks service 
connection must be considered on the basis of evidence, 
including that shown by his service records, his medical 
records, and pertinent medical and lay evidence.  Id.

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted and 
signed into law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

VA has also published regulations implementing VCAA.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) [to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  In 
particular, "competent medical evidence" is defined under 
VCAA, to be codified at 38 C.F.R. § 3.159, as evidence 
provided by a person who, through education, training, or 
experience, is qualified to offer medical diagnoses, 
statements or opinions.  "Competent lay evidence" is 
evidence not requiring that the person offering it have 
specialized education, training, or experience.  Lay evidence 
is competent if offered by someone who has knowledge of facts 
or circumstances and conveys matters that can be described by 
a lay person.  Accordingly, while a lay person would not be 
competent or qualified to offer medical opinions or to 
diagnose a medical condition, a claimant or other lay person 
would be competent to describe symptoms of disability 
experienced or observed in him/herself or others.  66 Fed. 
Reg. at 45,620.

The veteran was notified of VA's statutory duties under VCAA 
by the December 2000 Board remand, by February 2001 and April 
2001 correspondence from the RO to the veteran, by a July 
2001 rating decision, and by a September 2001 supplemental 
statement of the case (SSOC).  The Board finds that the 
development conducted and notification provided meet the 
statutory duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001).

In this case, service clinical records and periodic 
examination reports during service are devoid of diagnosis, 
treatment, or complaints of chest pain, prior to April 1998.  
In April 1998, the veteran complained of chest pain.  Chest 
wall tenderness was noted on examination.  An April 1998 
electrocardiogram (EKG) disclosed no cardiac abnormalities.  
The examiner concluded that the veteran's chest pain was 
atypical and possibly was esophagitis or GERD 
(gastroesophageal reflux disease).  Prilosec was prescribed.  

The post-service clinical evidence of record consists of a 
May 2001 VA examination.  At that time, the examiner noted 
the veteran's episode of chest pain in service, describing 
the complaints and evaluation at that time, as well as the 
prescription for use of Prilosec.  The veteran reported 
having had additional episodes of chest pain in service and 
two or three episodes of pain since service.  The veteran 
described chest tightness with physical exertion.  There was 
no enlargement of the heart or tenderness of the abdomen on 
examination.  The examiner concluded that the veteran's 
current complaints of chest pain were probably attributable 
to gastroesophageal reflux disease.

In this case, the veteran was treated in service after 
complaining of chest pain in April 1998.  The veteran has 
reported that he had episodes of the chest pain thereafter in 
service, and several since service, but did not seek medical 
treatment, because the use of the Prilosec provided some 
relief.  For purposes of information only, and without 
reliance thereon, the Board notes that Prilosec is the brand 
name of a medication (generic name, omeprazole) which is a 
gastric acid secretion inhibitor used in the treatment of 
symptomatic GERD.  Dorland's Illustrated Medical Dictionary 
1351, 1175 (28th ed. 1994).  

A lay person is competent to describe symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, 
the veteran's statements that he continues to have the same 
pain episodically since service is competent evidence of 
continuity of symptoms, as is the veteran's report that the 
same type of mediation provides relief.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488 (1997).  The regulations do 
not require that veteran establish service connection through 
medical records alone, but allow for proof through lay 
evidence.  38 C.F.R. § 3.303; Cartright v. Derwinski, 2 Vet. 
App. 24, 25-26 (1991).

The veteran, of course, cannot provide competent evidence 
which requires medical knowledge such as a diagnosis or a 
determination of etiology.  In this case, there is an 
inservice diagnosis of probable GERD and a post-service 
medical conclusion of probable GERD.  These medical findings 
support the veteran's assertion that he continues to have the 
same pain he had in service, and are competent medical 
evidence as to the etiology of the pain. 

The examiner who treated the veteran in service assigned 
alternative diagnoses of esophagitis, GERD, or esophageal 
spasm.  The fact that the examiner who assigned the current 
finding of probable GERD related that condition to the in-
service symptomatology is, in essence, medical evidence 
linking the in-service and post-service diagnoses.  Although 
the record is not without a measure of ambiguity, the  
evidence does not preponderate against the veteran on any 
material fact at issue.  38 C.F.R. § 5107(b) (West Supp. 
2001). 


ORDER

Service connection for gastroesophageal reflux disease is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

